Case 5:19-cv-00934-TAD-MLH Document 97 Filed 12/22/20 Page 1 of 5 PageID #: 931




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION

SABRE INDUSTRIES INC                                              CIVIL ACTION NO. 19-cv-934

VERSUS                                                            JUDGE TERRY A. DOUGHTY

JOSEPH MCLAURIN                                                   MAGISTRATE JUDGE HORNSBY


                                        MEMORANDUM RULING

            Pending before the Court is a Motion for Judgment on the Pleadings [Doc. No. 89]

 filed on November 11, 2020 by Defendant Module X Solutions, LLC (“MXS”). An

 Opposition [Doc. No. 96] was filed on December 11, 2020 by Plaintiff Sabre Industries,

 Inc. (“Sabre”). For the reasons set forth herein, MXS’s motion is DENIED.

 I.         BACKGROUND

            On July 19, 2019 a Complaint [Doc. No. 1] was filed by Plaintiff Sabre against

 Joseph McLaurin (“McLaurin”), a former Sabre employee alleging violation of a non-

 competition and non-disclosure agreement by McLaurin. 1 A Second Amended Complaint

 [Doc. No. 31] was filed by Sabre on September 13, 2019 adding MXS as an additional

 defendant.

            On November 20, 2020, MXS filed the pending Motion for Judgment on the

 Pleadings [Doc. No. 89] on causes of action against MXS for tortious interference with a




 1
     The Complaint also asked for a Temporary Restraining Order and Preliminary Injunction against McLaurin.
Case 5:19-cv-00934-TAD-MLH Document 97 Filed 12/22/20 Page 2 of 5 PageID #: 932




 contract,2 the Louisiana Unfair Trade Practice Act (“LUTPA”) and the Federal Defend

 Trade Secrets Act (“DTSA”).

 II.        LAW AND ANALYSIS

            In a motion for judgment on the pleadings, the Court must accept as true all well-

 pleaded facts and view them in the light most favorable to the plaintiff. Gines v. D.R.

 Horton, 699 F.3d 812, 816 (5th Cir. 2012). Under the well-established Twombly-Iqbal

 standard, a valid claim for relief is one in which the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

            A.       Tortious Interference with Business Relationships

            Although MXS names this cause of action as tortious interference with a contract,

 Sabre maintains it is a cause of action for tortious interference with business relationships.

 Louisiana recognizes this cause of action. Junior Money Bags, Ltd. V. Segal, 970 F.2d 1,

 10 (5th Cir. 1992). To state a claim for tortious interference with a business relationship,

 Sabre must allege that MXS improperly influenced others not to deal with Sabre. Id.

            In its Second Amended Complaint [Doc. No. 31], Sabre alleged that McLaurin

 shared Sabre’s confidential information with MXS, that MXS was aware of Sabre’s non-

 compete and non-solicitation agreement with McLaurin, that MXS used McLaurin to

 solicit employees through bonus payments, that Sabre lost key employees and lost all or




 2
     Sabre maintains this cause of action is for tortious interference with business relationships.

                                                              2
Case 5:19-cv-00934-TAD-MLH Document 97 Filed 12/22/20 Page 3 of 5 PageID #: 933




 part of contracts with long-standing clients, and that MXS influenced others not to deal

 with Sabre and interfered in Sabre’s business relationships.

        These allegations are enough to allege a cause of action by Sabre against MXS for

 tortious interference with a business relationship.

        B.     The Louisiana Unfair Trade Practices Act

        The LUTPA grants a private cause of action to any person who suffers an

 ascertainable loss due to unfair methods of competition and unfair or deceptive practices

 in the conduct of any trade or commerce. La. R.S. 51:1405 A trade practice is unfair when

 it offends established public policy and is unethical, oppressive, unscrupulous, or

 substantially injurious, and that a trade practice is deceptive when it amounts to fraud,

 deceit or misrepresentation. Levine v. First National Bank of Commerce, 948 S.2d 1051,

 1065-66 (La. 2006).

        Sabre alleged that MXS was aware of McLaurin’s non-competition and non-

 disclosure agreement when McLaurin began working for MXS, that MXS used

 confidential information (pay lists, pay scales) to assist McLaurin in soliciting Sabre

 employees to leave their employment with Sabre, resulting in Sabre losing key employees

 and contracts. Sabre also alleged that MXS actively encouraged McLaurin to breach his

 contractual obligations to Sabre, using confidential information to harm Sabre and to help

 MXS.

        Theft of confidential information and trade secrets for the purpose of benefiting the

 recipient and harming the owner has been found to be unlawful under LUTPA. Ruby

 Slipper Café v. Belou, 2019 U.S. Dist. LEXUS 44728, at 23 (E.D. La. 3/19/19).

                                               3
Case 5:19-cv-00934-TAD-MLH Document 97 Filed 12/22/20 Page 4 of 5 PageID #: 934




        These allegations are enough to allege a cause of action by Sabre against MXS for

 a LUTPA violation.

        C.     Federal Defend Trade Secrets Act

        Under the DTSA, 18 U.S.C. 1836, a protectable trade secret includes, scientific and

 technical information that the owner thereof has taken reasonable steps to keep secret and

 derives independent economic values not being readily ascertainable through proper means

 by another person who can obtain economic value from the information. A claim brought

 under the DTSA requires a trade secret, a misappropriation of the trade secret through

 disclosure or use, and the trade secret’s relation to a good or service used or intended for

 use in interstate or foreign commerce. Source Prod. & Equip. Co. v. Schehr 2017 U.S.

 Dist. LEXIS 138407, at 5-6. (E.D. La. 8/25/17).

        Sabre alleged that McLaurin worked at Sabre in developing M2M software and had

 access to highly confidential trade secrets (energy storage drawings, quotes, custom lists,

 customer contacts). Sabre further alleges that to preserve the confidentiality of this

 information, Sabre and McLaurin entered into an agreement which prohibited McLaurin

 from disclosing or using the trade secrets. Sabre further alleged that a forensic search of

 McLaurin’s computer at Sabre revealed several USB drives were attached to the computer

 to access and to download numerous files that McLaurin would not have needed in order

 to perform his job, that the USB drives have not been returned, and that McLaurin used the

 information to benefit MXS and disclosed the information to MXS.

        Additionally, Sabre alleged the trade secrets were goods or services used or intended

 to be used in interstate commerce.

                                              4
Case 5:19-cv-00934-TAD-MLH Document 97 Filed 12/22/20 Page 5 of 5 PageID #: 935




        These allegations are enough to allege a cause of action by Sabre against MXS for

 violation of the DTSA.

 III.   CONCLUSION

        For the reasons set forth herein, MXS’s motion is DENIED.

              MONROE, LOUISIANA this 22nd day of December, 2020.



                                                _________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT COURT




                                            5
